Citation Nr: 1809678	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a neck condition. 

2.  Entitlement to service connection for a neck condition. 

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral foot injuries.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a skin condition, claimed as a rash.

5.  Entitlement to service connection for bilateral knee condition.

6.  Entitlement to service connection for bilateral leg condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a May 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

In a May 2017 statement, the Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.

The issues of entitlement to service connection for bilateral knee condition and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final March 2010 rating decision, the RO denied entitlement to service connection for a neck condition, to include cervical strain; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the final March 2010 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck condition.

3.  In a final June 2010 rating decision, the RO denied entitlement to service connection for bilateral foot injuries; the Veteran submitted a timely NOD, a Statement of the Case (SOC) was issued in January 2011, he did not perfect a timely appeal, no new and material evidence was submitted within one year of the decision, and the decision became final.

4.  The evidence received since the final June 2010 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral foot injuries.

5.  In a final June 2010 rating decision, the RO denied entitlement to service connection for a skin condition, claimed as a rash; the Veteran did not submit a timely NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.

6.  The evidence received since the final June 2010 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.

7.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a right leg condition.

8.  The competent and credible evidence does not demonstrate that the Veteran had a left leg injury or disease during service or that a current left leg disability is related to service.  


CONCLUSIONS OF LAW

1.  The March 2010 rating decision that denied the claim for service connection for a neck condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a neck condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The June 2010 rating decision that denied the claim for service connection for bilateral foot injuries is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral foot injuries.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The June 2010 rating decision that denied the claim for service connection for a skin condition, claimed as a rash, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

6.  New and material evidence has not been received to reopen the claim for entitlement to service connection for a skin condition, claimed as a rash.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria to establish entitlement to service connection for a bilateral leg condition have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Relevant Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c)(2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a)(2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161 - 62 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Neck Condition 

The Veteran's original claim for service connection for a neck condition was denied in a February 2010 rating decision, because the evidence did not show a current diagnosis of a neck condition which began in or was caused by military service.  The RO received additional evidence in February 2010 and denied the claim in a March 2010 rating decision because the evidence did not show a current diagnosis of a neck condition which began in or was caused by military service.  The RO found that the Veteran's service treatment records showed no evidence of complaints, treatment or diagnosis of neck injury during service and that VA and private treatment records did not show current complaints, treatment, or diagnosis of a neck condition.  That decision is final as the Veteran did not file a NOD and new and material evidence pertaining to the Veteran's claim was not received within one year of the March 2010 rating decision.  

Since the Veteran's prior final denial in March 2010, the record includes VA treatment records received in April and May 2010, July 2012, and May and October 2015, private treatment records received in February and July 2014, and May 2017, and a May 2017 hearing transcript.  All of this evidence indicates that the Veteran has a current diagnosis of a neck condition, to include cervical spine degenerative disc disease, cervical spondylosis, and cervical stenosis.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The VA treatment records received in April and May 2010, July 2012, and May and October 2015, and private treatment records received in February and July 2014, and May 2017 are presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection a neck condition is reopened. 

Bilateral Foot Injuries

The Veteran's original claim for service connection for bilateral foot injuries was denied in a June 2010 rating decision because the evidence did not show that the Veteran's current bilateral foot condition was related to, due to, or the result of the right foot injury he incurred in service.  That decision is final as, even though the Veteran filed a timely NOD and an SOC was issued in January 2011, he did not perfect an appeal.  Additionally, new and material evidence pertaining to the Veteran's claim was not received within one year of the June 2010 rating decision.  

Since the Veteran's prior final denial in June 2010, the record includes VA treatment records received in April and May 2010, July 2012, and May and October 2015, private treatment records received in February and July 2014, and May 2017, and a May 2017 hearing transcript.  None of these records establish that the Veteran's current bilateral foot condition was related to, due to, or the result of his active duty service.  

The Board finds that these records, while new, are cumulative and redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's current bilateral foot injuries was related to, due to, or the result of his active duty service.   

Skin Condition

The Veteran's original claim for service connection for a skin condition was denied in a June 2010 rating decision because the evidence did not show that the Veteran's current skin condition occurred in or was caused by his active duty service.  That decision is final as the Veteran did not file a timely NOD and new and material evidence pertaining to the Veteran's claim was not received within one year of the June 2010 rating decision.  

Since the Veteran's prior final denial in June 2010, the record includes VA treatment records received in April and May 2010, July 2012, and May and October 2015, private treatment records received in February and July 2014, and May 2017, and a May 2017 hearing transcript.  None of these records establish that the Veteran's current skin condition occurred in or was caused by his active duty service.    

The Board finds that these records, while new, are cumulative and redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's current skin condition occurred in or was caused by his active duty service.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2017). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).   

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b)(2017).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b)(2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a)(2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency)..

Although the record shows consistent reports of right leg pain, pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v Principi, 259 F.3d 1356 (Fed. Cir. 2001)(dismissing challenge to the issue whether pain, along, can be considered a disability).  The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of a right leg condition and the evidence of record does not show that the Veteran has an underlying right leg condition. 

Accordingly, without competent medical evidence of record that the Veteran has a right leg condition, the claim for service connection for a right leg condition must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regards to the remaining claim for service connection for a left leg condition, the Veteran claims that his current leg condition is due to an in-service event in which a fourteen foot boat was dropped on his knees and feet.  

Service treatment records reflect that a leg condition or defect was not noted in the Veteran's March 1973 enlistment examination.  There were no subsequent complaints, treatment, or diagnosis for any leg-related problems, including in the December 1976 separation examination.  

A post-service VA and private treatment record reflect continuous complaints of leg pain.  In a May 2016 private treatment record, the Veteran was diagnosed with an unspecified disorder of synovium and tendon of the left lower leg.  

At his May 2017 hearing, the Veteran testified that during service, a boat hit his knees and feet, which caused his bilateral leg condition.  This is consistent with his lay statements from July 2012 to June 2014.  Notably, he has provided, by his own testimony and statements, that only his knees and feet were injured in service, not his legs.  

Given that the Veteran was provided an opportunity to testify about the circumstances of his leg condition and did not describe an injury to his legs, and the contemporaneous service treatment records do not show an in-service complaint, treatment, or diagnosis of a leg-related problem, the Board finds that the competent and credible evidence does not show that the Veteran had a left leg injury or disease during service.  Accordingly as there is no competent and credible evidence of an in-service event or incurrence, the Board finds that entitlement to service connection for a left leg condition is not warranted. 

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral leg condition.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a neck condition is reopened.  To that extent only, the appeal is granted.

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for bilateral foot injuries is denied.

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for a skin condition is denied.

Entitlement to service connection bilateral leg condition is denied.


REMAND

Bilateral Knee

The Veteran's right and left knees demonstrated minimal arthritic changes in an August 2014 x-ray report and he was diagnosed with left knee monoarthritis in a May 2016 private treatment record.  The Veteran has reported that he has had knee pain since service.  While he is competent to report his knee pain and arthritis is a chronic disease, there appears to be an intervening injury (i.e., torn meniscus in both knees in the 2000's for which he received workman's compensation) and a long period of time between his discharge from service and diagnosis of arthritis.  Hence, a VA examination is warranted.

Neck Condition

The Veteran has been diagnosed with cervical degenerative disc disease since at least September 2011 and has reported having had neck pain since service.  While he is competent to report his neck pain and degenerative disc disease is a chronic disease, there appears to be an intervening injury (i.e., a work-related injury to the neck that occurred in July 2013) and a long period of time between his discharge from service and diagnosis of degenerative disc disease.  Hence, a VA examination is warranted.

Additionally, VA treatment records indicate that the Veteran's neck condition was treated by Drs. Dixon and Fullerton.  Unfortunately, medical records from these physicians are not of record.  VA has an affirmative duty to assist claimants obtain relevant records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Hence, a remand is warranted.

Lastly, as noted above, record reflect that the Veteran received treatment in the 2000s for the knees related to a workman's compensation claim or a work related injury and in July 2013 for the neck also related to a workman's compensation claim or a work related injury.  Records from the Veteran's workman's compensation claims and the Veteran's treatment by the workman's compensation doctors are not of record. Therefore on remand, information concerning the Veteran's workman's compensation claims and any related knee and neck treatment should be requested from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding pertinent VA and/or private treatment records, to include those from Drs. Dixon and Fullerton and any treatment he received pursuant to his workman's compensation claims.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file. 

2.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of his bilateral knee condition and neck condition.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

After reviewing the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee condition or neck condition is related to his active duty service.  

In providing the above opinion, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  All opinions expressed must be accompanied by a complete rationale.

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


